                                          Case 4:15-cv-02172-JSW Document 320 Filed 06/17/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ANDERSON, et al.,                              Case No. 15-cv-02172-JSW
                                                        Plaintiffs,
                                   8
                                                                                             ORDER VACATING DAUBERT
                                                 v.                                          HEARINGS AND VACATING
                                   9
                                                                                             PRETRIAL AND TRIAL AND
                                  10     SEAWORLD PARKS AND                                  DEADLINES ASSOCIATED WITH
                                         ENTERTAINMENT, INC.,                                PRETRIAL AND TRIAL AND
                                  11                                                         DIRECTING PARTIES TO MEET AND
                                                        Defendant.                           CONFER TO SET NEW DATES
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Due to the Court’s upcoming unavailability, the Court HEREBY VACATES the hearings
                                  15   set for July 12, 2019 and July 19, 2019 on the parties’ Daubert motions, the pretrial conference,
                                  16   and the trial date. The Court will not modify the briefing schedules on the Daubert motions, so
                                  17   that if it determines the motions do not require a hearing, they will be ripe for review.
                                  18          The Court VACATES all deadlines associated with pretrial filings, including the deadlines
                                  19   to exchange motions in limine. The parties are HEREBY ORDERED to meet and confer and by
                                  20   July 8, 2019, submit a stipulation setting forth new dates for: (1) the hearing on the Daubert
                                  21   motions, which shall be heard on the same day; (2) pretrial; and (3) trial. The deadlines for
                                  22   pretrial filings will be governed by the new pretrial date.
                                  23          To provide guidance for the parties, the Court will be unavailable from: July 17, 2019
                                  24   through and including August 9, 2019; September 9, 2019 through and including September 20,
                                  25   2019; and October 7, 2019 through and including October 21, 2019.
                                  26          In the stipulation contemplated by this Order, the parties should also address whether any
                                  27   further alternative dispute resolution procedures would be productive. The Court also advises the
                                  28
                                          Case 4:15-cv-02172-JSW Document 320 Filed 06/17/19 Page 2 of 2




                                   1   parties that it reserves the right to require them to attend a settlement conference with a Magistrate

                                   2   Judge prior to trial.

                                   3           IT IS SO ORDERED.

                                   4   Dated: June 17, 2019

                                   5                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
